DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 40, 48-49, 54, 56, and 59-61, directed to inventions nonelected without traverse. Accordingly, claims 40, 48-49, 54, 56, and 59-61 have been canceled.








CONTINUING DATA
This application is a 371 of PCT/US2016/067373 12/16/2016
PCT/US2016/067373 has PRO 62/269,879 12/18/2015
This office action is in response to Applicant’s amendment submitted June 29, 2022.
 	The rejection of claims 2 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn because claims 2 and 6 are cancelled.
	Applicant’s arguments are sufficient to overcome the rejection of claims 1-10, 99, and 101 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
	The rejection of claim(s) 1-8 and 99 under 35 U.S.C. 102(a)(1) as being anticipated by Ledin is withdrawn because the limitations of claim 10 were incorporated into the claims, and claim 10 was not rejected over Ledin.
	The provisional rejection of claims 1-10, 99, and 101  on the ground of nonstatutory double patenting as being unpatentable over claims 14-15, 18, 21-26, and 61-63 of copending Application No. 16/470,164 is withdrawn because the current application is earlier filed and this is the only rejection remaining.
Claim 1 is allowable. The restriction requirement between Groups I and IV, as set forth in the Office action mailed on November 17, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and IV is withdrawn.  Claim 91, directed to a method of using the composition of claim 1, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant's amendment and arguments as discussed above are sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623